—Judgment, Supreme Court, New York County (Richard Andrias, J., on speedy trial motion; Patricia Williams, J., at speedy trial hearing, jury trial, and sentence), rendered February 26, 1996, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The People presented sufficient evidence of defendant’s guilt of the crime charged and the verdict was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations.
The only preserved speedy trial claim involves whether the adjournments of June 15, July 19 and July 27, 1995 were properly excluded as due to “exceptional circumstances” under CPL 30.30 (4) (g). The testimony presented at the hearing regarding the unavailability of a necessary witness was sufficient to prove that the witness was unavailable due to physical incapacity (see, People v Celestino, 201 AD2d 91, 95). Thus, the adjournments in question were properly excluded.
*223Defendant’s additional arguments are unpreserved and without merit. Concur—Ellerin, J. P., Williams, Tom and Mazzarelli, JJ.